Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 27, 2022

                                     No. 04-22-00093-CV

                                     Donald W. TAYLOR,
                                          Appellant

                                               v.

      THE RENEGADE RANCH SUBDIVISION ARCHITECTURAL REVIEW
COMMITTEE MEMBERS AND TREASURE: Brian and Dixon Schultz, Kevin and Cynthia
 Gallagher, Secondary Committee Member, Co-Treasure Jeffrey C. and Vada Michelle Pitts,
                                    Appellees

                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 16772
                          Honorable Dennis Powell, Judge Presiding


                                        ORDER
        On May 24, 2022, we abated this appeal and remanded the case to the trial court for entry
of a final judgment that disposes of all parties and all claims. See Lehmann v. Har-Con Corp., 39
S.W.3d 191, 195 (Tex. 2001). On June 23, 2022, the district clerk filed a supplemental clerk’s
record containing a final, appealable judgment. We therefore retain jurisdiction of this appeal
and reinstate it to our docket.

         Our records show that the appellate record is now complete. Accordingly, appellant’s
brief is due by July 25, 2022. TEX. R. APP. P. 38.6(a).




                                                    _________________________________
                                                    Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of June, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court